WO                   IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA




MILLER MENDEL INC., a Washington             )
Corporation, and TYLER MILLER, an            )
Oregon resident,                             )
                                             )
                                 Plaintiffs, )
                                             )
       vs.                                   )
                                             )
ALASKA STATE TROOPERS, an agency             )
of the State of Alaska, and JAMES E.         )
COCKRELL, Commissioner of the State of       )
Alaska Department of Public Safety,          )
                                             )              No. 3:21-cv-0129-HRH
                               Defendants.   )
_______________________________________)



                                        ORDER

                                      Motion to Stay

       Defendants move to stay this action pending resolution of a related action in the

United States District Court for the Western District of Oklahoma.1 This motion is opposed.2

Oral argument was not requested and is not deemed necessary.



       1
       Docket No. 18.
       2
       Docket No. 21.

                                            -1-


           Case 3:21-cv-00129-HRH Document 26 Filed 08/19/21 Page 1 of 15
                                         Background

       “Plaintiff Tyler Miller is a resident of the State of Oregon, and is the owner of all

right, title, and interest in and to United States Patent No. 10,043,188 B2. . . .”3 Plaintiffs

allege that “[t]he ‘188 Patent, which is entitled ‘Background Investigation Management

Service,’ was issued on August 7, 2018.”4 “Plaintiff Miller Mendel is a Washington

corporation, wholly owned by Tyler Miller[.] Miller Mendel has an exclusive license granted

by Mr. Miller of all right and interest to the ‘188 Patent with the right to sublicense to third

parties[.]”5

       Plaintiffs allege that “[d]efendant Alaska State Troopers under the direction and/or

authority of Defendant Commissioner [James] Cockrell, uses a product, the Guardian

Alliance Technologies investigation software platform (‘the Guardian Platform’), which

infringes one or more claims of the ‘188 Patent[.]”6 In their amended complaint, plaintiffs

assert two counts.7 In Count 1, which is asserted against the Alaska State Troopers only,

plaintiffs seek a declaration “that Alaska’s use of the Guardian Platform infringes at least

Claim 1 of the ‘188 Patent and thereby constitutes direct and/or indirect patent infringe-


       3
        Amended Complaint at 2, ¶ 1, Docket No. 20.
       4
        Id. at 5, ¶ 19.
       5
        Id. at 2, ¶ 2.
       6
        Id. at 6, ¶ 24.
       7
        In their original complaint, plaintiffs had asserted Alaska Tort Claims Act claims and
a takings claim. These claims have been omitted from their amended complaint.

                                              -2-


           Case 3:21-cv-00129-HRH Document 26 Filed 08/19/21 Page 2 of 15
ment[.]”8 Plaintiffs seek injunctive relief “enjoining the State of Alaska to cease its ongoing

infringing activities, to wit: using the infringing Guardian Platform, and to refrain from using

the Guardian Platform in the future in any manner which infringes any claim of the ‘188

Patent” and “enjoining the State of Alaska to disclose all payments to Guardian Alliance

Technology Inc. and any other third party made by Alaska for Alaska’s use of the infringing

Guardian Platform.”9 In Count 2, which is asserted against Cockrell only, plaintiffs seek a

declaration “that the Department of Public Safety’s use of the Guardian Platform infringes

at least Claim 1 of the ‘188 Patent and thereby constitutes direct and/or indirect patent

infringement under the Patent Act[.]”10 Plaintiffs seek injunctive relief

                 enjoining Commissioner Cockrell, by and through his authority
                 over the State of Alaska Department of Public Safety and the
                 Divisions and employees thereof, to cause the Department of
                 Public Safety, including the Division of the Alaska State
                 Troopers, to refrain from using the Guardian Platform in the
                 future in any manner which infringes any claim of the ‘188
                 Patent, including at least not renewing any contract or license
                 with GAT to use the infringing Guardian Platform in any
                 manner which would infringe any claim of the ‘188 Patent.[11]

       Plaintiffs commenced this action on May 28, 2021. This is the third infringement

action that plaintiffs have commenced in recent years related to the ‘188 Patent.



       8
        Amended Complaint at 5, ¶ 15, Docket No. 20.
       9
        Id. at 5, ¶¶ 16-17.
       10
           Id. at 10, ¶ 35.
       11
           Id. at 10, ¶ 36.

                                               -3-


           Case 3:21-cv-00129-HRH Document 26 Filed 08/19/21 Page 3 of 15
       On October 9, 2018, plaintiffs filed a patent infringement action in the United States

District Court of Western Oklahoma.        In this action, plaintiffs have asserted patent

infringement claims against the City of Oklahoma City, which, like defendants in this case,

is alleged to be a customer of Guardian Alliance Technologies (“GAT”) and is alleged to be

infringing one or more claims of the ‘188 Patent.12 In their second amended complaint in the

Oklahoma action, plaintiffs have also asserted non-patent infringement claims against GAT,

namely a claim for defamation and a declaratory judgment claim of no inequitable conduct.13

Plaintiffs and the City of Oklahoma City have submitted their claim construction briefing but

the court has not entered a claim construction order and no Markman hearing has been

scheduled. Although GAT is not actively participating in the claim construction phase of the

case since infringement claims have not been brought against it, defendants contend that

GAT is contractually obligated to indemnify Miller Mendel’s claims of patent infringement

against the City of Oklahoma City.

       On February 1, 2021, plaintiffs filed a patent infringement action in the United States

District Court of Oregon. In the Oregon action, plaintiffs have asserted a patent infringement

claim against Washington County, Oregon and the Washington County Sheriff’s Office,

which, like defendants in this case, are alleged to be customers of GAT and to be infringing


       12
        Second Amended Complaint at 4, ¶ 15, Exhibit 1, Declaration of Evan W. Talley in
Support of Defendants’ Motion to Stay, which is appended to Defendants State of Alaska’s
Motion to Stay [etc.], Docket No. 18.
       13
        Id. at 7-10, ¶¶ 26-39.

                                             -4-


        Case 3:21-cv-00129-HRH Document 26 Filed 08/19/21 Page 4 of 15
the ‘188 Patent.14 On April 2, 2021, the Oregon action was stayed “because the dispute . . .

involves the same patent, product, and ultimate indemnitor as the earlier-filed, related action

currently pending in the U.S. District Court for the Western District of Oklahoma[.]”15

       Pursuant to the “first-to-file” rule, defendants now move to stay this action pending

resolution of the Oklahoma action.

                                           Discussion

       “The first-to-file rule allows a district court to stay proceedings if a similar case with

substantially similar issues and parties was previously filed in another district court.” Kohn

Law Group, Inc. v. Auto Parts Mfg. Mississippi, Inc., 787 F.3d 1237, 1239 (9th Cir. 2015).

“The first-to-file rule is intended to ‘serve[] the purpose of promoting efficiency well and

should not be disregarded lightly.’” Id. (quoting Alltrade, Inc. v. Uniweld Prods., Inc., 946

F.2d 622, 625 (9th Cir. 1991)). “When applying the first-to-file rule, courts should be driven

to maximize ‘economy, consistency, and comity.’” Id. at 1240 (quoting Cadle Co. v.

Whataburger of Alice, Inc., 174 F.3d 599, 604 (5th Cir.1999)). “The first-to-file rule may

be applied ‘when a complaint involving the same parties and issues has already been filed

in another district.’” Id. (quoting Alltrade, 946 F.2d at 625). “Thus, a court analyzes three

factors: chronology of the lawsuits, similarity of the parties, and similarity of the issues.” Id.


       14
        Complaint for Patent Infringement at 3, ¶ 12, Exhibit 3, Talley Declaration, which
is appended to Defendants State of Alaska’s Motion to Stay [etc.], Docket No. 18.
       15
        Exhibit 4 at 2, Talley Declaration, which is appended to Defendants State of
Alaska’s Motion to Stay [etc.], Docket No. 18.

                                               -5-


        Case 3:21-cv-00129-HRH Document 26 Filed 08/19/21 Page 5 of 15
        But before considering these three factors, plaintiffs contend that the court must

consider whether defendants have established a “clear case of hardship or inequity[.]”

Dependable Highway Exp., Inc. v. Navigators Ins. Co., 498 F.3d 1059, 1066 (9th Cir. 2007)

(citation omitted). Plaintiffs’ contention, however, is incorrect. Dependable Highway

Express involved a Landis stay, not a stay pursuant to the first-to-file rule. A Landis stay is

based on the principle that “a district court has discretionary power to stay proceedings in its

own court. . . .” Lockyer v. Mirant Corp., 398 F.3d 1098, 1109 (9th Cir. 2005). The factors

the court considers when deciding whether a Landis stay is appropriate are:

                (1) “the possible damage which may result from the granting of
                a stay;” (2) “the hardship or inequity which a party may suffer
                in being required to go forward;” and (3) “the orderly course of
                justice measured in terms of the simplifying or complicating of
                issues, proof, and questions of law which could be expected to
                result from a stay.”

Erceg v. LendingClub Corp., 475 F. Supp. 3d 1071, 1074 (N.D. Cal. 2020 (quoting CMAX,

Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962)). Here, defendants have not moved for a

Landis stay; they have moved for a stay pursuant to the first-to-file rule.

        Turning then to that issue, the first factor requires that the court consider the

chronology of the lawsuits. There can be no dispute that the Oklahoma action was filed prior

to the instant action. Thus, the first factor weighs in favor of staying this action pursuant to

the first-to-file rule.

        The second factor requires the court to consider the similarity of the parties. “[C]ourts

have held that the first-to-file rule does not require exact identity of the parties.” Kohn Law

                                               -6-


         Case 3:21-cv-00129-HRH Document 26 Filed 08/19/21 Page 6 of 15
Group, 787 F.3d at 1240. “Rather, the first-to-file rule requires only substantial similarity

of parties.” Id.

       Plaintiffs argue that the parties in this action and the Oklahoma action are not

substantially similar because there is no overlap in defendants. Plaintiffs argue that the

defendants in both cases could not be more different, given that they are different entities in

different jurisdictions which commenced and conducted their infringing activities

independently of each other. Plaintiffs argue that this case is not like Kohn Law Group, the

case on which defendants rely.

       “In Kohn, a law firm brought an action against a property owner on behalf of a client

whom the owner was suing in a first-filed interpleader action, but left out the other party sued

in the interpleader action.” Brice v. Plain Green, LLC, 372 F. Supp. 3d 955, 975 (N.D. Cal.

2019). “Kohn Law argue[d] that the parties [were] not substantially similar . . . because a

defendant in the Mississippi interpleader action—King Construction—[was] not named in

the present action.” Kohn Law Group, 787 F.3d at 1240. The Ninth Circuit rejected that

argument because “[a] contrary holding could allow a party such as Kohn Law to skirt the

first-to-file rule merely by omitting one party from a second lawsuit. We conclude that the

omission of King Construction from the present action does not defeat application of the

first-to-file rule.” Id.




                                              -7-


         Case 3:21-cv-00129-HRH Document 26 Filed 08/19/21 Page 7 of 15
       But, here, according to plaintiffs, they have not added or omitted a defendant from the

second-filed action. Rather, they have sued entirely different defendants. As such, plaintiffs

argue that the parties in this case and the Oklahoma case are not substantially similar.

       Although there is not an overlap of defendants between this case and the Oklahoma

case, the parties in the actions are nonetheless substantially similar. It is sufficient that the

plaintiffs are the same in both cases and that the defendants in both cases are customers of

GAT accused of infringing the same product. “Courts have found that if the parties are not

identical in the two related actions, they are ‘substantially similar’ under the first-to-file rule

if they represent the same interests.” Aqua Connect, Inc. v. SHI Int’l Corp., Case No. CV

19-05662-AB (JPR), 2019 WL 8883452, at *3 (C.D. Cal. Dec. 16, 2019). Here, the

defendants in both cases arguably represent the same interests in that they all “(1) seek to

invalidate the Patent[]-In-Suit, (2) seek a finding of non-infringement of th[at] patent[], and

(3) [purchased] the exact same accused product[].” Id. Thus, the second factor weighs in

favor of a stay.

       The third factor requires the court to consider whether the two cases involve similar

issues. “The issues in both cases . . . need not be identical, only substantially similar.” Kohn

Law Group, 787 F.3d at 1240. “To determine whether two suits involve substantially similar

issues, [the court] look[s] at whether there is ‘substantial overlap’ between the two suits.”

Id. at 1241.




                                               -8-


        Case 3:21-cv-00129-HRH Document 26 Filed 08/19/21 Page 8 of 15
       Plaintiffs argue that while there may be a similarity of issues between this case and

the Oklahoma case, defendants have not agreed to be bound by the outcome of the Oklahoma

case. Without such an agreement, plaintiffs argue that the claims in this case cannot be

considered substantially similar to the claims in the Oklahoma case.

       Plaintiffs’ argument fails.     The similar issues requirement is met “‘in patent

infringement matters where the actions in question involve the same patent and the same

allegedly infringing product[.]’” Aqua Connect, 2019 WL 8883452, at *4 (quoting Shire

U.S., Inc. v. Johnson Matthey, Inc., 543 F. Supp. 2d 404, 409 (E.D. Pa. 2008)). Both the

Alaska and the Oklahoma actions involve the ‘188 patent and the Guardian platform. Thus,

the third factor weighs in favor of a stay.

       Although all three factors weigh in favor of a stay of this action pursuant to the “first-

to-file” rule, “district courts can, in the exercise of their discretion, dispense with the

first-filed principle for reasons of equity.” Ward v. Follett Corp., 158 F.R.D. 645, 648 (N.D.

Cal. 1994).    For example, in Church of Scientology of California v. United States

Department of Army, 611 F.2d 738, 750 (9th Cir. 1979), the court dispensed with the first-to-

file rule in large part because the second-filed case had “already progressed to a judgment

on the merits, an appeal, and a remand.” An exception to the first-to-file rule can also be

made in cases involving “bad faith, anticipatory suit, and forum shopping[.]” Alltrade, 946

F.2d at 628 (internal citations omitted).




                                              -9-


        Case 3:21-cv-00129-HRH Document 26 Filed 08/19/21 Page 9 of 15
       Plaintiffs first argue that the court should dispense with the first-to-file rule because

of the impact that McGirt v. Oklahoma, 140 S. Ct. 2452 (2020), has had on federal district

courts in Oklahoma. In McGirt, “the Court held that the Creek reservation, encompassing

a significant portion of northeastern Oklahoma, . . . remained ‘Indian country’ under the”

Major Crimes Act “and, accordingly, that the State of Oklahoma lacked authority to

prosecute Native Americans for crimes committed against other Native Americans

committed thereon.” Cayuga Nation v. Tanner, --- F.4th ---, 2021 WL 3160077, at *13 (2nd

Cir. 2021). Plaintiffs contend that this decision has created “an immediate backlog of cases

in the Oklahoma federal courts from the large volume of criminal and civil cases transferred

from state to federal jurisdiction, as well as the reopening of past judgments that had been

decided in state courts – judgments which may now have to be retried in Oklahoma federal

courts.”16 Plaintiffs contend that as a result of McGirt, the Oklahoma action is basically

stayed. They argue that this means there is “no concrete timeframe (much less a reliable

estimate) for how long defendants’ requested stay will last” and thus “equitable consider-

ations merit proceeding with this case.” Brice, 372 F. Supp. 3d at 976.

       The impact of the McGirt decision on federal courts in Oklahoma is not a sufficient

reason for the court to dispense with the first-to-file rule. While there may be some delay in

the federal district courts in Oklahoma because of McGirt,17 civil cases in the Western

       16
        Plaintiffs’ Opposition to Defendants’ Motion to Stay at 3, Docket No. 21.
       17
        There has also undoubtedly been some delay due to the COVID pandemic as there
                                                                        (continued...)

                                             -10-


       Case 3:21-cv-00129-HRH Document 26 Filed 08/19/21 Page 10 of 15
District of Oklahoma have not ground to a halt as plaintiffs suggest. In fact, defense counsel

represents that he “just recently completed a live civil jury trial in the Western District of

Oklahoma the second week of July 2021.”18 Moreover, if plaintiffs are unhappy with the

pace at which the Oklahoma case is proceeding, then they should bring a motion to that court

asking it to set a schedule for completing the claim construction phase of the case.

       Plaintiffs also seem to argue that the court should dispense with the first-to-file rule

in this instance because defendants have not agreed to be bound by the Oklahoma action.

Plaintiffs cite to Sillage LLC v. Kenrose Perfumes Inc., Case No. 8:14–cv–02043-

CAS(RNBx), 2015 WL 3649605 (C.D. Cal. June 9, 2015), in support of this argument.

There, Sillage filed suit against three defendants (Europerfumes, La Peer, and FragranceNet)

alleging that Europerfumes was infringing its “intellectual property rights by marketing and

selling knock-off versions of plaintiff’s distinctive perfume bottles.”           Id.   at *1.

Europerfumes was the manufacturer of the alleged infringing bottles and La Peer and

FragranceNet were retailers who purchased bottles from Europerfumes. Id. Sillage had filed

another suit (also in the Central District of California) against Europerfumes and another

manufacturer. Id. La Peer and FragranceNet moved to sever Sillage’s claims against them

and then to stay those claims. Id. “The thrust of the retail defendants’ motions to stay [was]


       17
        (...continued)
has been in all federal district courts.
       18
         Defendants State of Alaska Reply in Support of Motion to Stay at 3, Docket No. 23.


                                             -11-


        Case 3:21-cv-00129-HRH Document 26 Filed 08/19/21 Page 11 of 15
that the claims against them are peripheral to those against Europerfumes, and that the claims

against La Peer and FragranceNet could be more efficiently resolved after the claims against

Europerfumes have been litigated.” Id. at *5. The court granted the motions to stay because

although it was “not persuaded that staying litigation against a downstream defendant will

invariably be the most efficient course, . . . it [is] justified in this case, largely because each

retail defendant has agreed to be bound by the results of litigation against Europerfumes.”

Id. at *6.

       But, here, plaintiffs argue that defendants in this action have not agreed to be bound

by the results of the Oklahoma action. In particular, plaintiffs contend that defendants have

not agreed to be bound by the Oklahoma court’s claim construction. Plaintiffs argue that this

means that defendants could relitigate the questions of infringement and perhaps even

validity. Plaintiffs cite to Kahn v. General Motors Corporation, 889 F.2d 1078 (Fed. Cir.

1989), in support of this argument.

       There, Kahn was the inventor of the ‘994 patent. Id. at 1078. On April 29, 1988, he

brought suit against General Motors, alleging that its “manufacture and sale of certain AM

stereo receivers” infringed two claims of the ‘994 patent. Id. On May 27, 1988, Motorola

brought an action in Illinois “against Kahn and Hazeltine Research, Kahn’s licensee, seeking

judgment that the ‘994 patent [was] invalid, unenforceable, and not infringed by Motorola

or by AM stereo receiver manufacturers, such as General Motors[.]” Id. The New York

action was stayed in favor of the Illinois action. Id. at 1079. On appeal, Kahn argued that


                                               -12-


        Case 3:21-cv-00129-HRH Document 26 Filed 08/19/21 Page 12 of 15
the New York court had abused its discretion in staying the New York action. Id. at 1080.

The court of appeals agreed, finding that the district court had abused its discretion in

applying the “customer suit” exception to the first-to-file rule. Id. at 1081. This exception

applies “where the first suit is filed against a customer who is simply a reseller of the accused

goods, while the second suit is a declaratory action brought by the manufacturer of the

accused goods.” Id. The court of appeals found that the “customer suit” exception did not

apply because “Motorola [was] not a manufacturer, user, or seller of [the] receivers” at issue,

which meant that there was no basis for Motorola to be liable for infringement. Id. Thus,

“[w]ere Kahn to prevail against Motorola on the issues raised in Illinois, he would still have

to relitigate the question of infringement against General Motors, and perhaps also of

validity.” Id. Plaintiffs argue that similarly here, because defendants have not agreed to be

bound by the Oklahoma action, they will potentially be able to relitigate the questions of

infringement and validity.

       But, as defendants point out, “‘once the claims of a patent are held invalid in a suit

involving one alleged infringer, an unrelated party who is sued for infringement of those

claims may reap the benefit of the invalidity decision under principles of collateral

estoppel.’” Sillage LLC, 2015 WL 3649605, at *6 n.5 (quoting Mendenhall v. Bar-

ber–Greene Co., 26 F.3d 1573, 1577 (Fed. Cir. 1994)). Even though defendants in this case

have not agreed to be bound by the Oklahoma case, it is quite possible that they would not

be able to relitigate whether the ‘188 Patent is valid or whether the Guardian platform


                                              -13-


        Case 3:21-cv-00129-HRH Document 26 Filed 08/19/21 Page 13 of 15
infringes any claims of the ‘188 Patent. The fact that defendants have not agreed to bound

by the results in the Oklahoma action does not warrant dispensing with the first-to-file rule.

       Plaintiffs next argue that the court should dispense with the first-to-file rule because

they will be prejudiced by a stay. Plaintiffs contend that a “delay in obtaining resolution on

the merits means that [they are] effectively excluded from competing in this particular

market. . . .”19

       The court is not convinced that plaintiffs will be prejudiced if this action is stayed.

As defendants suggest, plaintiffs may have filed this action because they are frustrated by the

lack of progress in the Oklahoma case, but plaintiffs could have avoided this problem by

bringing suit against GAT “where it maintains a ‘regular and established place of busi-

ness[,]’” which is in the Eastern District of California.20 Plaintiffs made a tactical decision

to file their first infringement suit in Oklahoma against a GAT customer and plaintiffs now

have to live with that decision. Plaintiffs are “in no position to complain of prejudice or

tactical advantage from merely being obliged to conclude what [they] began in [the first]

forum before involving another federal court in a dispute involving the same patent and

product, if not the same parties.” Portfolio Technologies, Inc. v. Intellx Inc., Case No.

1:05-CV-159, 2005 WL 1189604, at *5 (W.D. Mich. May 19, 2005).




       19
         Plaintiffs’ Opposition to Defendants’ Motion to Stay at 11, Docket No. 21.
       20
         Defendants State of Alaska’s Reply in Support of Motion to Stay at 5-6, Docket No.
23.

                                             -14-


        Case 3:21-cv-00129-HRH Document 26 Filed 08/19/21 Page 14 of 15
          In sum, plaintiffs have not shown that there is any reason for the court to dispense

with the first-to-file rule. This action is thus stayed pending resolution of the Oklahoma

action.

          Plaintiffs are concerned that such a stay may be indefinite and point out that the Ninth

Circuit has observed that there is a “general policy favoring stays of short, or at least

reasonable, duration[.]” Dependable Highway Exp., 498 F.3d at 1067. But, there is no

reason to think that the stay in this case will be for an unreasonable amount of time. Should

the length of the stay start to approach what might be considered an unreasonable duration,

plaintiffs can always move to lift the stay at that juncture.

          Plaintiffs also request that the court allow fact discovery relating to infringement and

damages to go forward, but granting such a request would defeat the main purpose of a stay.

Moreover, because plaintiffs are no longer seeking damages, but rather only injunctive and

declaratory relief, there is no reason to allow them to take discovery on damages.

                                            Conclusion

          Defendants’ motion to stay21 is granted. This case is stayed pending resolution of the

Oklahoma case.

          DATED at Anchorage, Alaska, this 19th day of August, 2021.

                                                       /s/ H. Russel Holland
                                                       United States District Judge



          21
           Docket No. 18.

                                                -15-


          Case 3:21-cv-00129-HRH Document 26 Filed 08/19/21 Page 15 of 15
